[Cite as State v. Murray, 2021-Ohio-1335.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 2020-CA-58
                                                   :
 v.                                                :   Trial Court Case No. 2020-TRC-5507
                                                   :
 ESTHER N. MURRAY                                  :   (Criminal Appeal from
                                                   :   Municipal Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                             Rendered on the 16th day of April, 2021.

                                              ...........

ERIN J. MCENANEY, Atty. Reg. No. 0076853, Assistant Prosecuting Attorney, Clark
County Municipal Prosecutor’s Office, 50 East Columbia Street, 4th Floor, Springfield,
Ohio 45502
      Attorney for Plaintiff-Appellee

REGINA ROSEMARY RICHARDS, Atty. Reg. No. 0079457, 202 Scioto Street, Urbana,
Ohio 43078
      Attorney for Defendant-Appellant

                                             .............

DONOVAN, J.
                                                                                        -2-


       {¶ 1} Esther N. Murray appeals from her conviction on her guilty plea in the Clark

County Municipal Court to one count of operating a motor vehicle while under the

influence (OVI), in violation of R.C. 4511.19(A)(1)(d), a misdemeanor of the first degree.

Specifically, Murray challenges the trial court’s denial of her pre-sentence motion to

withdraw her guilty plea. After the denial of her motion, the municipal court imposed a

fine of $375, plus court costs, and sentenced Murray to three days in jail, to be suspended

with the successful completion of a three-day intervention program. The court also

suspended Murray’s driver’s license for one year. The judgment of the trial court is

hereby affirmed.

       {¶ 2} Murray was cited on July 18, 2020, for two counts of OVI and one count of

failing to drive in marked lanes. The citation stated that she had a blood alcohol content

of .164, and the “Impaired Driver Report” stated that Sgt. Slanker had administered the

horizontal and vertical nystagmus test, the walk and turn test, and the one-leg stand field

sobriety tests.

       {¶ 3} At her July 24, 2020 arraignment, Murray appeared pro se and pled not guilty.

She executed a waiver of her speedy trial time and of her right to an attorney.          A

transcript of the arraignment is not part of the record.

       {¶ 4} The court scheduled a “non-attorney pretrial” for September 1, 2020. At that

time, the court discussed with Murray the fact that she had entered and signed a plea

agreement with the prosecutor. The agreement was that Murray would plead to one

count of OVI in exchange for the dismissal of the other two charges. Murray indicated

her understanding of the agreement and her desire to proceed with her plea. The court

explained the rights Murray would be waiving by entering a plea, including the right to a
                                                                                       -3-


jury trial, to call witnesses, and to be represented by an attorney.      The court also

explained that the General Assembly had prescribed a minimum punishment for the

offense, including a $375 fine, a one-year driver’s license suspension, and 72 hours of

confinement.   The court also explained the maximum possible penalties.           Murray

indicated her understanding of all of these matters, stated that she did not have any

questions for the court, and indicated that she wanted to proceed with the plea. The trial

court then found her guilty of one charge of OVI and dismissed the other charges.

      {¶ 5} The court ordered Murray to attend “the 72 hour driver’s intervention

program” and indicated that, when the court received a report from that program, it would

order Murray to appear for sentencing. The court explained to Murray that this program

included a “talk” with a substance abuse professional to determine if substance abuse

treatment was necessary.        The court also explained that, if treatment were

recommended by the substance abuse professional, that information would be included

in the report to the court, and the court would expect Murray to “have already gotten

started in it” when she comes back to court for sentencing. The court instructed Murray

to “bring paperwork from your treatment provider” when she came back to court. Murray

acknowledged her understanding of the court’s order. The court referred Murray to the

Addiction Resource Center for an intervention program from September 10-13, 2020, and

it scheduled her sentencing for September 28, 2020.

      {¶ 6} The court engaged in a detailed discussion with Murray about her driver’s

license suspension, explaining that driving privileges could be granted under certain

circumstances and with proper documentation, including proof of insurance. The court

provided specific information about how to apply for driving privileges. Murray indicated
                                                                                           -4-


that both she and her son had doctor’s appointments for chronic illnesses, the schedules

of which were unknown to her at that time; the court responded that if she provided the

name and address of the doctor, the judge would “fashion an entry” for doctor’s

appointments “as needed.”      The court explained that Murray would need to have proof

of her driving privileges with her in case she were stopped by law enforcement.

       {¶ 7} On September 16, 2020, counsel for Murray entered a notice of appearance,

and on the same day the attorney filed a motion to withdraw Murray’s plea. The motion

also requested that the court vacate the sentencing hearing scheduled for September 28

and, instead, hold a hearing on her motion to withdraw her plea. The motion’s central

argument was that Murray had not been represented by counsel when she entered her

guilty plea and had been “without the benefit of counsel to explain the nature of the

charges and possible penalties; specifically, whether or not both charges of OVI merged;

or the benefit of accepting the state’s offer to dismiss one for one (the other charge was

a minor misdemeanor and carried no jail time),” that she would get six points on her

license, or that she would “be subject to continuing authority and potential revocation of

probation, which would lead to even more jail time beyond the three (3) day driver

intervention program.” The motion also argued that Murray had not been told she could

challenge various matters, including the initial stop of her jeep and “the accuracy,

competence, admissibility, relevance, authenticity, or credibility of the standard field

sobriety tests and the specific breath-test results.”      The motion also asserted that

Murray’s “pre-existing medical conditions * * * were significant factors under the totality of

the circumstances.”

       {¶ 8} With regard to Murray’s preexisting conditions, specifically, the motion
                                                                                             -5-


argued that Murray had several pre-existing medical conditions which were “relevant to

her motion to withdraw her plea because they factor into all stages of the adversarial

proceedings, from the initial stop to the plea colloquy.”         These conditions included

“Ehlers-Danlos Syndrome” (EDS), abnormal gait, hiatal hernia, esophageal dysphagia

(ED), clinical anxiety, and hypertension. Murray argued that her EDS and abnormal gait

were factors under the totality of the circumstances “on the divided attention portion of

the field sobriety tests: Walk and Turn, and One Leg Stand.” Murray also argued that

her hernia and ED were “recognized factors that affect the reliability of breath alcohol

content (BAC) in breath tests,” in addition to raising concerns about whether the breath

test was conducted in compliance with Ohio Department of Health standards. Third,

Murray asserted that her clinical anxiety and hypertension “significantly impaired her

ability to process all of the court proceedings,” including the Crim.R. 11 colloquy in open

court on September 1, 2020; Murray asserted that her wristwatch/blood pressure monitor

had “saved the HBP [high blood pressure] data” from the morning when she entered her

guilty plea, and that the combination of her anxiety and high blood pressure “made her

so distraught that she did not voluntarily, knowingly, and intelligently waive all of her rights

to enter the guilty plea.”

       {¶ 9} Finally, Murray argued that the withdrawal of her plea would not prejudice the

State because the motion was made prior to sentencing, the case was “hardly two months

old,” and “the evidence in chief should still be intact and the prosecuting witnesses should

still be available.” Murray requested a hearing to provide additional evidence about the

bases for her motion to withdraw her plea, her pre-existing medical conditions, and the

manner in which those conditions related to “her meritorious pretrial defenses.” Murray’s
                                                                                            -6-


attorney also filed a demand for discovery.

       {¶ 10} The trial court addressed Murray’s motion to withdraw her plea on

September 28, 2020, the date originally scheduled for sentencing. The court indicated

that it had provided defense counsel with an audio recording of the plea hearing to review.

Murray’s attorney noted that she had not had time to subpoena Murray’s doctors, but that

she had faxes from the doctors. Counsel stated that she had listened to the Crim.R. 11

plea colloquy and acknowledged that “the Court did its job and it was a sufficient colloquy,”

but that Murray “wasn’t able to process the data due to her anxiety” and high blood

pressure; counsel offered to present Murray’s “blood pressure readings” from that day,

but indicated she did not “have a doctor here to authenticate that.”

       {¶ 11} Counsel indicated that she was “convinced [Murray] did not understand

the nature of the charges and possible penalties” and stated her belief that Murray

“would have a meritorious defense to the charges based on her EDS Ehlers-Danlos

Syndrome” and gastric issues “that often alter the results of a breath test.” She also

stated that the weight to be given to the field sobriety tests would be “diminished * * *

by [Murray’s] preexisting conditions.” Counsel for Murray presented six exhibits.

       {¶ 12} The trial court addressed Murray’s exhibits when it overruled her motion to

withdraw her plea. With respect to Defense Exhibit 1, the court noted that “Dr. Jon[a]s

had not seen your client for more than 3 years * * * before either the date of this arrest or

the plea and his letter does indicate he has no records of the abnormality.”1 With respect


1
 Exhibit 1 is correspondence dated September 25, 2020 from A. Patrick Jonas, M.D. to
counsel for Murray It states:
       I was Esther Murray’s Family Physician until the end of 2017. I last saw her in
   June of 2017. I diagnosed her with hypermobile Ehlers-Danlos Syndrome and
   treated her for Bipolar Depression, hypoglycemia, low back pain, hip joint pain,
                                                                                          -7-


to Defense Exhibits 2 through 4, records that dealt with Murray’s blood pressure, the court

noted they were not dated in any way.2 Defense Exhibits 5 and 6 were photographs “of

something on a cellphone and the * * * dates on the notations are January of 2019.”3

The court found that these exhibits did not support a finding that Murray’s plea was not

entered knowingly, voluntarily or intelligently; it overruled the motion to withdraw the plea

and stated that it was prepared to go forward with sentencing. The court also noted that

Murray had previously waived her right to counsel.

       {¶ 13} In its written decision, the trial court determined:

              [T]he Court finds that until today, the defendant was not represented

       by counsel. She waived that right in her July 24, 2020 written request for

       a pretrial and again during her September 1, 2020 plea hearing. A review

       of the recording of that hearing reveals the defendant was fully advised

       pursuant to Crim.R. 11. During that hearing, she not only articulated her

       understanding of the nature of the charges and possible penalties she

       faced; she inquired as to how to obtain limited driving privileges.

              The Court conducted a full hearing on the defendant’s motion which


    sacroiliac pain, headache, neck pain, Trigenimy, Dysphagia, and various acute
    infections.
        Although I have no record of a gait abnormality in my records, Ehlers-Danlos
    Syndrome with hip, lumbar, and sacroiliac involvement can affect gait. Many EDS
    patients are clumsy and have some difficulty with the tandem walk test due to a
    proprioceptor malfunction secondary to their EDS which is a connective tissue
    disorder.

2
 These three undated pages reflect blood pressure readings from “9:20” to “23:50.” The
highest reading is 174/113 at “10:50.”

3
 These two pages list various diagnoses on January 18, 2019 and March 12, 2019.
Page five reflects that “Abnormal Gait” was “noted” on March 12, 2019.
                                                                                      -8-


      was filed within a reasonable time, 15 days after her plea. The defendant

      asserts her medical conditions as reason to withdraw her plea; Ehler-Danlos

      Syndrome; Abnormal Gait, Hiatal Hernia; Esop[h]ageal Dysphagia, Clinical

      Anxiety and Hypertension. Upon review of the exhibits, the Court finds

      nothing in those exhibits to support the conclusory statements contained in

      defendant’s motion. Dr. Jon[a]s last saw the defendant in his office more

      than 39 months before her guilty plea and his letter specifically states his

      files do not contain a record of gait abnormality. Defendant’s exhibits 2 –

      4 are undated and defendant’s exhibits 5 and 6 are dated more than 18

      months prior to her plea. Finally, there is no evidence as to whether the

      state would be prejudiced by the withdrawal of the plea.

             * * * After carefully balancing all factors, the Court cannot find a

      reasonable and legitimate basis to permit the defendant to withdraw her

      plea. Accordingly, the motion is overruled.

      {¶ 14} In keeping with its earlier pronouncement, the trial court imposed a

suspended three-day sentence, a fine and court costs, and it suspended Murray’s driver’s

license for one year.

      {¶ 15} Murray asserts one assignment of error on appeal:

             IT WAS AN ABUSE OF DISCRETION FOR THE TRIAL COURT TO

      DENY APPELLANT’S UNCOUNSELED, PRE-SENTENCE MOTION TO

      WITHDRAW HER GUILTY PLEA WITHOUT A FULL AND FAIR HEARING

      WHERE SHE COULD PRESENT EVIDENCE AND TESTIMONY TO

      SUPPORT HER MOTION.
                                                                                          -9-


       {¶ 16} Murray asserts that it was unreasonable for the trial court to convert the

sentencing hearing to a motion hearing, because its notice of doing so did not allow

enough time for Murray’s witnesses (former and current physicians) either to respond to

her requests for authenticated records or to be issued subpoenas. Murray argues that her

pre-existing conditions were relevant to her motion to withdraw her plea, because they

“factored into all stages of the adversarial proceedings, from the initial stop to the plea

colloquy.”

       {¶ 17} Murray also asserts that the trial court knew her guilty plea was made

without counsel and that the case was set for a “non-attorney pretrial” rather than a plea

hearing on September 1, 2020, when she entered her plea. Further, she argues that the

record does not reflect that she applied for a public defender, but was “disqualified,” which

presents “an issue capable of repetition yet evading review – as the required prong cannot

be met without a record and uncounseled pleas lead to sentences that are completed

before an appeal is decided.”

       {¶ 18} Murray argues that it was unreasonable for the trial court to overrule her

motion without giving her an opportunity to present evidence and witnesses “beyond the

‘single factor’ of her uncounseled plea.” She argues that the trial court was required to

indulge every reasonable presumption against her waiver of the right to counsel,

“because it is a fundamental, constitutional right.” Murray reiterates her argument that it

was the responsibility of defense counsel – not the trial court or the prosecuting attorney

-- to advise her “of whether or not both charges of OVI merged; or the benefit of accepting

the State’s offer to dismiss one for one,” or that she could challenge the stop and the

admissibility of her test results.
                                                                                         -10-


       {¶ 19} Murray asserts that her “uncounseled state of mind at the time she entered

her plea of guilt was compromised by clinical anxiety and hypertension,” which

significantly impaired her ability to process all of the court proceedings, including the

Crim.R. 11 colloquy. She asserts that her anxiety and high blood pressure made her “so

distraught that she did not voluntarily, knowingly, and intelligently waive all of her rights

to enter the guilty plea,” that all she “could focus on was not passing out before the court

would grant her driving privileges.” and that the State had been in a superior bargaining

position because Murray “was not advised that she could apply for driving privileges

pending litigation." She also argues that if she had been afforded an opportunity to

present evidence about her medical conditions, her claim would have been more credible.

       {¶ 20} Murray further reiterates her assertions about her medical conditions:

              Murray’s medical conditions factored into all stages of the adversarial

       proceedings, from the initial stop to the plea colloquy. First, pursuant to

       the [National Highway Traffic Safety Administration], Murray’s EDS and gait

       would be factors from under the totality of circumstances on the divided

       attention portion of the field sobriety tests: Walk and Turn, One Leg Stand.

       Second, Murray’s hernia and ED are recognized factors that affect the

       reliability of breath alcohol content (BAC) in breath tests on top of the

       (previously mentioned) pretrial challenge of whether the breath test was in

       compliance with [Ohio Department of Health] standards.             And, third,

       Murray’s clinical anxiety and hypertension significantly impaired her ability

       to process all of the court proceedings leading up to and including the

       Crim.R. 11 colloquy in open court on 1 September 2020.
                                                                                         -11-


       {¶ 21} Finally, Murray argues that her uncounseled plea was not entered

knowingly, intelligently, or voluntarily because she was too distraught from clinical anxiety

and high blood pressure to process the proceedings. She notes that the State “did not

raise an issue of prejudice for want of evidence or witnesses” in response to her motion

or on the day of the hearing.

       {¶ 22} The State responds that “whether a full hearing was held on the motion is

a factor to be considered by the court, [but] a defendant does not have an absolute right

to a hearing on a motion to withdraw a guilty plea,” and regardless, the record reflects

that Murray was afforded a “full and fair hearing.” The State points out that Murray had

ten days between the time the court set the hearing and the date the motion was to be

heard, and Murray gave no explanation as to why ten days was not enough time to

effectuate service. She also did not request a continuance.

       {¶ 23} Further, the State points out that, although Murray claims that her state of

mind during the change of plea hearing was compromised by clinical anxiety and

hypertension, she never established a connection between those conditions and her

alleged inability to understand the full colloquy conducted by the trial court pursuant to

Crim.R. 11. In fact, while documents were provided and statements were made by

counsel, Murray herself never provided any testimony about her medical conditions and

how they affected her at the hearing, if at all, and no direct evidence was presented at

the hearing to show how or why these conditions would have had an adverse effect of

Murray’s understanding on the proceedings. The State observes that, although defense

counsel alluded at the hearing to connections between Murray’s alleged medical issues

and the reliability of the field sobriety tests, “simple conjecture by defense counsel is not
                                                                                      -12-


evidence,” and Murray failed to connect her medical conditions with the need to withdraw

her plea. According to the State, the trial court weighed the evidence that was presented

and found no reasonable and legitimate basis to allow Murray to withdraw the guilty plea.

      {¶ 24} As this Court has noted:

             Pursuant to Crim.R. 32.1: “A motion to withdraw a plea of guilty or no

      contest may be made only before sentence is imposed; but to correct

      manifest injustice the court after sentence may set aside the judgment of

      conviction and permit the defendant to withdraw his or her plea.”          A

      presentence motion to withdraw a guilty plea “should be freely and liberally

      granted.” State v. Xie, 62 Ohio St.3d 521, 527, 584 N.E.2d 715 (1992).

      The presentence standard is more lenient than the “manifest injustice”

      standard, which is applicable to postsentence motions. State v. Fugate,

      2d Dist. Montgomery No. 21574, 2007-Ohio-26, ¶ 10. Nevertheless, even

      under the presentence standard, the right to withdraw a plea is not absolute,

      and a trial court retains discretion to overrule a presentence motion to

      withdraw a plea. Xie at 527 * * *.

             Appellate courts review trial court decisions on motions to withdraw

      pleas for abuse of discretion. State v. Smith, 49 Ohio St.2d 261, 264, 361

      N.E.2d 1324 (1977), paragraph two of the syllabus. “ ‘Abuse of discretion’

      has been defined as an attitude that is unreasonable, arbitrary or

      unconscionable.”    (Citation omitted.)   AAAA Enterprises, Inc. v. River

      Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161,

      553 N.E.2d 597 (1990). “It is to be expected that most instances of abuse
                                                                              -13-


of discretion will result in decisions that are simply unreasonable, rather

than decisions that are unconscionable or arbitrary.” Id. “A decision is

unreasonable if there is no sound reasoning process that would support that

decision.” Id.

       In evaluating whether a trial court has abused its discretion in

overruling a presentence motion to withdraw a plea, this court has adopted

the following nine factors set forth in State v. Fish, 104 Ohio App.3d 236,

240, 661 N.E.2d 788 (1st Dist.1995), overruled on other grounds, State v.

Sims, 2017-Ohio-8379, 99 N.E.3d 1056 (1st Dist.):

            “(1) whether the accused is represented by highly

     competent counsel, (2) whether the accused was given a full

     Crim.R. 11 hearing before entering the plea, (3) whether a full

     hearing was held on the motion, (4) whether the trial court gave

     full and fair consideration to the motion, (5) whether the motion

     was made within a reasonable time, (6) whether the motion sets

     out specific reasons for the withdrawal, (7) whether the accused

     understood the nature of the charges and possible penalties, (8)

     whether the accused was perhaps not guilty of or had a complete

     defense to the charge or charges, and (9) whether the state is

     prejudiced by withdrawal of the plea.”

State v. Warrix, 2d Dist. Montgomery No. 26556, 2015-Ohio-5390, ¶ 29,

quoting State v. Massey, 2d Dist. Champaign No. 2015-CA-1, 2015-Ohio-

4711, ¶ 11. (Other citation omitted.)
                                                                                         -14-


             “In considering these factors, the trial court employs a balancing test;

      no single factor is dispositive.” Id. at ¶ 30, citing State v. Preston, 2d Dist.

      Montgomery No. 25393, 2013-Ohio-4404, ¶ 20. However, “[t]he ultimate

      question for the trial court is whether there is a ‘reasonable and legitimate

      basis for the withdrawal of the plea.’ ” Id., quoting Xie, 62 Ohio St.3d at

      527, 584 N.E.2d 715.

State v. Rozell, 2018-Ohio-1722, 111 N.E.3d 861, ¶ 24-27 (2d Dist.).

      {¶ 25} “A trial court that denies a pre-sentence motion to withdraw a guilty plea

does not abuse its discretion where the only reason given by the defendant is a change

of heart.” State v. DeJesus, 2d Dist. Greene No. 2015-CA-4, 2015-Ohio-4111, ¶ 20,

citing State v. Cohen, 2d Dist. Montgomery No. 25376, 2013-Ohio-2928, ¶ 15.

      {¶ 26} After conducting the balancing test, the trial court determined that Murray

lacked a reasonable and legitimate basis to withdraw her guilty plea. We agree. Murray

was unrepresented at the time of her guilty plea, having executed a clear waiver of her

right to counsel at her arraignment. She further affirmed her intention to proceed pro se

at the time of her plea. Murray mentioned her “chronic illnesses” in the course of the

plea hearing, but they were not in evidence. The transcript of the plea hearing further

reflected that Murray acknowledged her understanding of the charges against her and

the possible penalties. While Murray’s attorney asserts that her anxiety and high blood

pressure impaired her ability to understand the proceedings, such impairment was not

reflected in the transcript. After speaking with the prosecutor, Murray articulated her

desire to waive her rights and to proceed with her plea in exchange for the dismissal of

the additional charges, and she was able to question the court about obtaining additional
                                                                                        -15-


driving privileges to transport her son. We conclude that Murray’s plea was entered

knowingly, intelligently, and voluntarily.

       {¶ 27} We further conclude that Murray had a hearing on her motion to withdraw

her plea with the full and fair consideration of the court. While counsel represented that

she was not able to issue subpoenas in time for the hearing, counsel did not object to the

September 28, 2020 proceeding or request that it be continued. The court provided

defense counsel with an opportunity to review the audio of Murray’s plea and, after doing

so, counsel acknowledged that “the court did its job and it was a sufficient colloquy.” The

court considered the exhibits presented by Murray as evidence of her pre-existing

conditions, noting that one of the doctors had not seen Murray in over three years and

that the blood pressure exhibits lacked dates. Murray’s motion set out specific reasons

for the withdrawal of her plea, namely the effect of her multiple pre-existing conditions,

but she failed to support the conclusory assertions in her motion regarding the effect of

those conditions at the hearing. Murray herself did not testify, and there was no basis to

conclude that she had a complete defense to the OVI charge. In other words, the trial

court reasonably concluded that Murray did not establish a reasonable and legitimate

basis for the withdrawal of her plea.

       {¶ 28} Murray’s assignment of error is overruled.

       {¶ 29} The judgment of the trial court is affirmed.

                                        .............



WELBAUM, J. and EPLEY, J., concur.
                           -16-



Copies sent to:

Erin J. McEnaney
Regina Rosemary Richards
Hon. Denise L. Moody